Exhibit 10.69.1

 

UNIFIED GROCERS, INC.

 

FIRST AMENDMENT

TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 12, 2010 and entered into by and among Unified Grocers, Inc., a
California corporation (“Borrower”), the financial institutions listed on the
signature pages hereof (“Lenders”) and Wells Fargo Bank, National Association,
as administrative agent for Lenders (“Administrative Agent”), and is made with
reference to that certain Credit Agreement dated as of October 8, 2010 (the
“Credit Agreement”), by and among Borrower, Lenders, Union Bank, N.A., as
syndication agent for Lenders, Bank of America, N.A., Bank of Montreal and Fifth
Third Bank as co-documentation agents for Lenders, and Administrative Agent.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Borrower and Lenders desire to amend the Credit Agreement to change the
method for rounding LIBOR quotations from rounding up to the nearest 1/16th of
one percent to rounding up to the nearest 1/100th of one percent, as set forth
below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. AMENDMENT TO THE CREDIT AGREEMENT

 

1.1 Amendment to Section 1: Definitions

 

A. Subsection 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Eurodollar Rate” appearing therein in its entirety
as follows:

 

        “ ‘Eurodollar Rate’ means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (A) the rate per annum (rounded upward to the nearest
1/100th of one percent) that appears on Reuters Screen LIBOR01 Page (or such
other comparable page as may, in the opinion of Administrative Agent, replace
such page for the purpose of displaying such rate) as the interbank offered rate
for Dollar deposits with maturities comparable to such Interest Period as of
approximately 11:00 A.M. (London time) on such Interest Rate Determination Date
or (B) if such rate is not available at such time for any reason, the arithmetic
average (rounded upward to the nearest 1/100th of one percent) of the offered
quotations, if any, to first class banks in the interbank Eurodollar market by
Wells Fargo for Dollar deposits of amounts in same day funds comparable to the
principal amount of the Eurodollar Rate Loan of Wells Fargo for which the
Eurodollar Rate is then being determined with maturities comparable to such
Interest Period as of approximately 11:00 A.M. (London time) on such Interest
Rate Determination Date by (ii) a percentage equal to 100% minus the stated

 



--------------------------------------------------------------------------------

maximum rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such Interest Rate
Determination Date to any member bank of the Federal Reserve System in respect
of “Eurocurrency liabilities” as defined in Regulation D (or any successor
category of liabilities under Regulation D).”

 

Section 2. BORROWER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

 

A. Corporate Power and Authority. Borrower has full right and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement as amended by this Amendment
(the “Amended Agreement”).

 

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by Borrower.

 

C. No Conflict. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the Amended Agreement do not and will not
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any
Subsidiary Guarantor or any provision of the Organizational Documents of the
Borrower or any Subsidiary Guarantor in any material respect, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary Guarantor or any of its Property, in each case
where such contravention or default, individually or in the aggregate, may
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary Guarantor other than the Liens granted in favor of the Administrative
Agent pursuant to the Collateral Documents.

 

D. Governmental Consents. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution and delivery by Borrower of this Amendment or
the performance by Borrower of the Amended Agreement, except for such approvals
which have been obtained prior to the date of this Amendment and remain in full
force and effect.

 

E. Binding Obligation. This Amendment has been duly authorized, executed and
delivered by Borrower and this Amendment and the Amended Agreement are the valid
and binding obligations of the Borrower enforceable against it in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

 

-2-



--------------------------------------------------------------------------------

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date provided
that, if a representation and warranty, covenant or condition is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty, covenant or
condition for purposes of this condition.

 

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute a Default or an Event of Default.

 

Section 3. MISCELLANEOUS

 

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

 

1. On and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof’ or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.

 

2. Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

3. The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Credit Agreement or any of the other Loan Documents.

 

B. Fees and Expenses. Borrower acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Borrower.

 

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING WITHOUT
LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.

 

-3-



--------------------------------------------------------------------------------

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each of Borrower, Administrative Agent, each of the
Lenders and each of the Loan Parties and receipt by Borrower and Administrative
Agent of written or telephonic notification of such execution and authorization
of delivery thereof.

 

        Section 4. ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS

 

Each guarantor listed on the signature pages hereof (“Guarantors”) hereby
acknowledges that it has read this Amendment and consents to the terms thereof,
and hereby confirms and agrees that, notwithstanding the effectiveness of this
Amendment, the obligations of each Guarantor under its applicable Guaranty shall
not be impaired or affected and the applicable Guaranty is, and shall continue
to be, in full force and effect and is hereby confirmed and ratified in all
respects. Each Guarantor further agrees that nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendment to the Credit Agreement.

 

[remainder of page intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

BORROWER:

 

UNIFIED GROCERS, INC.

By:

 

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

 

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:

 

/s/ David W. Shaw

Name:  

David W. Shaw

Title:  

Vice President

 

UNION BANK, N.A.,

individually and as Syndication Agent

By:

 

/s/ Cary Moore

Name:  

Cary Moore

Title:  

Senior Vice President

 

BANK OF AMERICA, N.A.,

individually and as Co-Documentation Agent

By:

 

/s/ Matthew Koeing

Name:  

Matthew Koeing

Title:  

Senior Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

BANK OF MONTREAL,

individually and as Co-Documentation Agent

By:

 

/s/ C. Scott Place

Name:  

C. Scott Place

Title:  

Director

 

FIFTH THIRD BANK,

individually and as Co-Documentation Agent

By:

 

/s/ Michael R. Zaksheske

Name:  

Michael R. Zaksheske

Title:  

Vice President

 

COBANK, ACB,

as a Lender

By:

 

/s/ Hal Nelson

Name:  

Hal Nelson

Title:  

Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Robin L. Arriola

Name:  

Robin L. Arriola

Title:  

Vice President

 

BANK OF THE WEST,

as a Lender

By:

 

/s/ Karen Ryan

Name:  

Karen Ryan

Title:  

Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Solely as to Section 4 hereof.

GUARANTORS:

 

CROWN GROCERS, INC.

By:

 

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

 

MARKET CENTRE

By:

 

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

 

Signature Page to Amendment